Title: To Thomas Jefferson from Thomas Mann Randolph, 11 October 1804
From: Randolph, Thomas Mann
To: Jefferson, Thomas


               
                  Dear Sir,
                  Edgehill October 11. 1804.
               
               I am requested by Mr. Peachy Gilmer to communicate to you the melancholy news of the death of H. B. Trist of the yellow fever on the 29th. Augt. at New Orleans. I do what he desires though I make no doubt you have before this time heard it from the government there. He learned it by a letter from Jno M. Gelston who observes that he writes because Willm. Brown is so closely & constantly employed in executing the duties of the Collector that he could not bestow one minute for giving the dismal intelligence. Mr. G. says that his unhappy wife acted like a heroine on the occasion. It is what all who know her would have counted on. No doubt her reliance on her brother William to keep herself and her two infants above misery contributed to support her under the shock. The prospect of a good maturity in her boys was the only source of comfort left open to her and that would have been choked completely by the bad pecuniary circumstances in which her husband died had not her brother Wm. been alive, been near her, and been what he is. His good understanding, his industrious habits, his virtues, his sound political principles will I hope insure him employment honorable and sufficiently lucrative to give him the power of gratifying what he has shewn allways to be the first wish of his heart, his desire of providing well for his mother and sisters. I have been assured that his amiable temper and manners quickly acquired for him the affections of all at New Orleans who became acquainted with him. His tenderness for his female connexions gave him the love while the mind he displayed procured him the esteem of all who fell in his company while in Albemarle.
               The family here is well except Mary who has been really sick & is still somewhat indisposed with that Diarrhea often accompanying dentition.
               The arrival of a Servant this moment from Eppington enables me to inform you all was well there yesterday morning.
               Craven & Lillie at last have come to an open rupture: a desperate battle took place between them 4 days since: it terminated without serious injury to either but a bruising and languor to both which will keep them apart a long time I think. Both claim the victory and both look like defeat. The cause I could not give now, perhaps, without injuring one or the other as I have heard nothing yet but from themselves. It is certain however that some injury done or supposed to be done to some of your 4 footed property which had strayed into Cravens farm was the immediate reason for the quarrel. Lillie has the fidelity of a Spaniel with the courage of a Bull dog. Craven surely does often forget not only the maxims of prudence & the lowest duties of society but even common justice in his zeal for his own interests.
               With most sincere attachment yr. &c.
               
                  
                     Th: M. Randolph
                  
               
            